NO. 07-06-0349-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                SEPTEMBER 28, 2006
                          ______________________________

                        ALEX MARTINEZ FLORES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2005-409,540; HONORABLE BRADLEY UNDERWOOD, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Alex Martinez Flores appeals his conviction for the offense of possession

of a controlled substance in an amount more than four grams but less than 200 grams and

his punishment of 30 years confinement in the Institutional Division of the Texas

Department of Criminal Justice.


       Appellant has failed to file an adequate docketing statement as required under Rule

32.2 of the Texas Rules of Appellate Procedure. Instead, appellant has notified this court

of his intention to seek a court appointed attorney. However, the trial court clerk’s office
has no record of appellant’s request for a court appointed attorney as of September 15,

2006.


        We now abate this cause and remand it to the 364th District Court of Lubbock

County. It is ordered that the judge of said court convene a hearing, after due notice to all

parties, to determine:


        1)    whether appellant desires to prosecute this appeal;


        2)    whether appellant has retained counsel; or


        3)    if appellant is not represented by retained counsel, whether appellant

              is indigent and, therefore, is entitled to appointed counsel and a

              record of the trial court proceedings free of charge.


        We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue his appeal, is not represented by counsel and is indigent, we then further direct the

court to 1) appoint counsel to assist in the prosecution of the appeal, and 2) issue an order

requiring the preparation of a clerk's record in accordance with Rule 34.5 of the Texas

Rules of Appellate Procedure. The name, address, phone number, fax number, and state

bar number of any counsel who is appointed to represent appellant on appeal must also

be included in the court's findings of fact and conclusions of law. Furthermore, the trial

court shall also cause to be developed 1) a supplemental clerk's record containing the

findings of fact and conclusions of law and all orders of the trial court issued as a result of


                                              2
its hearing on this matter and 2) a reporter's record transcribing the evidence and

arguments presented at the aforementioned hearing. Additionally, the trial court shall

cause the supplemental clerk's record to be filed with the clerk of this court on or before

November 3, 2006. Should additional time be needed to perform these tasks, the trial

court may request same on or before November 3, 2006.


       It is so ordered.




                                                 Per Curiam




Do not publish.




                                            3